Title: To Alexander Hamilton from James McHenry, 21 January 1799
From: McHenry, James
To: Hamilton, Alexander



War Department 21 Jany. 1799
Dear Sir.

The Inclosed Schedule shews 1st Certain names contained in the list made out by the Generals, not sent to the Senate. 2d The names of those postponed by the Senate & 3d One name negatived by the Senate.
I have not had an opportunity of learning from the Senators their reasons for putting a negative on the nomination of Nathaniel White.
Bradbury Cilly declined. Caleb Gibb’s was seriously objected to by Mr Goodhue, Mr Otis, Mr Sewell Mr Dwt. Foster & Mr Isaac Parker. 1 As deficient in capacity for command of a Regiment. 2 As being of Boston, from which town or its vicinity it was inexpedient to take both Commandants. 3 Because there were men who would accept, in other parts of the State, better qualified to command a Regiment, more respectable in Society, and whose influence would be more extensively felt in the recruiting service and upon the community.
John Hobby Marshal of Maine. Represented by the Secretary of the Treasury suspected of misconduct in Office—that an investigation of the subject is in train—and that he has either neglected to collect judgements on revenue bonds, or ha⟨s⟩ collected & detained or misapplied public mon⟨ies. ⟩
John Chipman would not accep⟨t⟩ of a majority nor James Sawyer of a Captaincy. They are said to be well qualified for higher grades.
George Woodward Wm. Switzer & Marmaduke Wait would not serve in the rank respectively assigned them.
Richard Motley would not accept an Ensigncy.
The observation of some on the Massachusetts arrangement is: that too great a number are selected from Boston, and that the residue are not well proportioned to different parts of the State—That most of the officers arranged for the district of Maine are from Mr Parkers part of the Country which it is said does not contain one fifth of the population.
Hermanus P Schuyler was withdrawn upon his own letter.
John McDougal Laurence not sent in at the instance of his father.
Wm. B. Peters postponed by the Senate for further information.
George Taylor would not accept.
Thomas Swearingen Thos. Ralston Elisha P. Barrows & Edward Nichlas represented as antifederal.
Peter Jacquet represented as nobody.
Wm. S. Dallam opposed to the Government and of French principles.
D. C. Heath of Delaware. Saml. Davis not of sound principle.
Wm. K. Blue was an associate of Zacharia Coxe’s.
George Hite—anti-governmental and of French principles.
Thomas Opie dead. Gerrard Roberts postponed by the Senate for information.
I have just received your letter of the 19th respecting the rank of Lieutenant Brindley of Rhode Island.
This gentleman, on the original schedule, made out by the general officers, stands the 4th Lieutenant. Francis Gardner of New Hampshire the 1st Lieutenant and Robert Overing of Rhode Island the 2d. I have informed him, resting upon your representation, that he should take the place of Overing, who I understand is a young man without experience and of inferior pretensions, and if on inquiry he could with propriety be placed first it should be done, with which he was satisfied.
The list as it appears in the news papers settled nothing, and it was so expressed in a note at the bottom of the appointments, which I suppose you did not see. I intend to be guided by the relative rank, as established in the schedule unless cogent reasons, which the General Officers were unacquainted with, shall render deviations proper & necessary.
Yours sincerely

James McHenry
Majr. Gen. Alex Hamilton

